Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 30-40 in the reply filed on August 09th, 2022 is acknowledged. The traversal is on the ground(s) that “the restriction requirement on grounds that the independent claim 30 (Group I), independent claim 41 (Group II) and independent claim 45 (Group III), are not mutually distinct from one another and the search and/or examination of Groups I, II and III cannot impose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 06/10/2022, is proper because first, in para. [0029] of the instant application specification discloses a cell region (10); the core region (20) and the peripheral circuit region (30) may be referred to as a logic region. Thus, the core region (20) electrically (e.g. using any wiring, transformer etc…) connect to the logic region (30) as cited in independent claim 30 (Group I) is clearly mutually distinct from the contact plugs connecting the cell array (10) region to the logic region (30) as cited in the independent claim 41 (Group II). And both independent claims 30 and 41 do not disclose the features: “an outer conductive pad on the through via; a first conductive pad on the second interlayer insulating layer; and a second conductive pad below the third interlayer insulating layer, wherein the second conductive pad is in contact with the first conductive pad” as recited in the independent claim 45 (Group III).
	Second, all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention, Group II and III, claims 41-49 have been withdrawn from consideration.  Claims 1-29 have been cancelled. Claims 30-49 are pending.
Action on merits of Group I, claims 30-40 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec 30th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 12/30/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 37 and 38 are objected to because of the following informalities:  The limitation as recited in claims 37 and 38: “a third interlayer insulating layer covering a bottom surface of the second substrate and contacting the second interlayer insulating layer” is not disclosed in specification and drawing.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0061750, hereinafter as Kwon ‘750) in view of Kuo (US 2017/0278806, hereinafter Kuo ‘068).
Regarding Claim 30, Kwon ‘750 teaches a semiconductor memory device, comprising: 
a first substrate (Fig. 2A, (20); [0033]) comprising a cell array region (or ST region); 
a core region (Fig. 2A, (L1/L2); [0040]-[0041]) electrically connected to the cell array region; and 
a peripheral circuit region (or PERI) electrically connected to the core region.  
Thus, Kwon ‘750 is shown to teach all the features of the claim with the exception of explicitly the features: “a second substrate disposed on the first substrate; and a third substrate disposed on the second substrate,”.
However, Kuo ‘806 teaches a second substrate (58) disposed on the first substrate (56); and a third substrate (60) disposed on the second substrate (58) (see Fig. 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kwon ‘750 by having a second substrate disposed on the first substrate; and a third substrate disposed on the second substrate in order to save horizontal area on printed circuit boards (see para. [0001]) as suggested by Kuo ‘068.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third substrate (with the peripheral circuit region electrically connected to the core region), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 31, Kwon ‘750 teaches first transistors (Tr) disposed on the second substrate (30; [0048]); wherein the first transistors are low-voltage transistors.
Kuo ‘806 teaches second transistors (RF device “60”; [0024]) disposed on the third substrate (60), wherein the second transistors are high-voltage transistors.  Examiner considers the RF device (60) including the high-voltage transistors.
Furthermore, it has been held to be within the general skill of a worker in the art to 
select the first transistors are low-voltage transistors, and the second transistors are high-voltage transistors on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 32, Kwon ‘750 teaches first transistors (Tr) disposed on the second substrate (30; [0048]), wherein the first transistors comprise first gate insulating layers (33; [0048]).
Kuo ‘806 teaches second transistors (RF device “60”; [0024]) disposed on the third substrate (60), wherein the second transistors comprise second gate insulating layers. It would obvious appear that the second transistors comprise gate insulating layers.
Thus, Kwon ‘750 and Kuo ‘806 are shown to teach all the features of the claim with the exception of explicitly the features: “the first gate insulating layers are thinner than the second gate insulating layers”.  
However, it has been held to be within the general skill of a worker in the art to have the first gate insulating layers are thinner than the second gate insulating layers on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 33, Kwon ‘750 teaches an adhesive insulating layer (Fig. 2C, (28); [0045]) interposed between the first substrate and the second substrate; 
a contact plug (Fig. 2D, (CT3); [0049]) penetrating the second substrate and the adhesive insulating layer and electrically connecting the cell array region to the core region; and 
Kuo ‘806 teaches a connection member (68d; [0024]) interposed between the second substrate (58) and the third substrate (60) to electrically connect the core region to the peripheral circuit region.  

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon ‘750 and Kuo ‘806 as applied to claim 30, and further in view of Zhu (US 2019/0088589, hereinafter as Zhu ‘589).
Regarding Claim 35, Kwon ‘750 teaches a word line driver (Fig. 2D, (L2); [0036] and [0041]) provided on the core region; a sense amplifier provided on the core region (see para. [0026]); 
Thus, Kwon ‘750 and Kuo ‘806 are shown to teach all the features of the claim with the exception of explicitly the feature: “row and column decoders provided on the peripheral circuit region”.  
However, Zhu ‘589 teaches row and column decoders provided on the peripheral circuit region (see para. [0007], [0064]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kwon ‘750 and Kuo ‘806 by having row and column decoders provided on the peripheral circuit region in order to control signals to and from the memory array for providing a 3D memory device with smaller die size, higher device density, and improved performance compared with other 3D memory devices (see para. [0004] and [0049]) as suggested by Zhu ‘589.

Regarding Claim 36, Kwon ‘750 teaches a first contact plug (CT2/CT1) and a second contact plug (CT3) that penetrate the second substrate, the first adhesive insulating layer (32), and the first interlayer insulating layer (28) and electrically connect the cell array region to the core region, wherein a bottom surface of the first contact plug is at a level different from a level of a bottom surface of the second contact plug.  
Zhu ‘589 teaches a first interlayer insulating layer (Fig. 2, (221); [0061]) covering the first substrate; 3Application No.: To Be AssignedCustomer No. 74,712 
a first adhesive insulating layer (218; [0066]) interposed between the first interlayer insulating layer and the second substrate.

Regarding Claim 37, Kwon ‘750 teaches a second interlayer insulating layer (Fig. 2D, (35; [0049]) covering the second substrate (30).
Zhu ‘589 teaches a second interlayer insulating layer (212; [0065]); 
a third interlayer insulating layer (210) contacting the second interlayer insulating layer (212); 
a through via (207; [0065]) penetrating the third substrate and being connected to the peripheral circuit region; 
an outer conductive pad (208; [0063]) on the through via; 
a first conductive pad (220; [0065]) on the second interlayer insulating layer; and 
a second conductive pad (216; [0065]) below the third interlayer insulating layer, wherein the second conductive pad is in contact with the first conductive pad.  

Regarding Claim 38, Kwon ‘750 teaches a second interlayer insulating layer (Fig. 2D, (35; [0049]) covering the second substrate (30).
Zhu ‘589 teaches a second interlayer insulating layer (212; [0065]); a third interlayer insulating layer (210) contacting the second interlayer insulating layer (212); 
a first interconnection line (214) in the second interlayer insulating layer (212); 
a second interconnection line (207) in the third interlayer insulating layer; and 
a conductive structure (211) penetrating the third substrate, the third interlayer insulating layer and a portion of the second interlayer insulating layer and contacting both the first interconnection line and the second interconnection line (see para. [0068]).  

Regarding Claim 39, Zhu ‘589 teaches a hollow (see Fig. 5C), and the semiconductor device further comprises a passivation layer (516; [0096]) filling the hollow of the conductive structure.  

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon ‘750 and Kuo ‘806 as applied to claim 30, and further in view of Jo (US 2015/0123284, hereinafter as Jo ‘284).
Regarding Claim 34, Kwon ‘750 and Kuo ‘806 are shown to teach all the features of the claim with the exception of explicitly the features: “the first substrate is part of a first wafer, wherein the second substrate is part of a second wafer, wherein third substrate is part of a third wafer”
However, Jo ‘284 teaches the first substrate (101; [0060]) is part of a first wafer, wherein the second substrate (201; [0061]) is part of a second wafer, wherein third substrate (301; [0063]) is part of a third wafer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kwon ‘750 by having the first substrate is part of a first wafer, wherein the second substrate is part of a second wafer, wherein third substrate is part of a third wafer in order to create three-dimensional structures with high speed data transmission (see para. [0003]) and improve the electrical characteristics (see para. [0131]) as suggested by Jo ‘284.

Regarding Claim 40, Zhu ‘589 teaches a first interlayer insulating layer (225; [0061]) covering the first substrate; 
a first adhesive insulating layer (218; [0065]) interposed between the first interlayer insulating layer and the second substrate; 
a second interlayer insulating layer (212) covering the second substrate.
a contact plug (Fig. 2D, (CT3); [0032]) penetrating the second substrate and connecting the peripheral circuit region to the core region.
Jo ‘284 teaches a second adhesive insulating layer (Fig. 1A, (290); [0059]) interposed between second interlayer insulating layer (205; [0061]) and the third substrate (301); and a contact plug (340; [0063]) penetrating the third substrate (301), the second adhesive insulating layer (290) and a portion of the second interlayer insulating layer (205). Examiner considers (203) is a memory circuit and (303) is logic circuit (see Fig. 1A, para. [0056]), thus the contact plug (340) connects the peripheral circuit region (logic circuit) to the core region (memory circuit).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Liu (US 2020/0328186 A1)			
Oh et al. (US 2020/0152573 A1)		
Kaminaga  (US 2020/0035694 A1)
Otsu et al. (US 10,879,264 B1)
Oh et al. (US 2019/0115357 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURE1S THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829